Case: 2:19-cv-00031-WOB-CJS Doc #: 41 Filed: 08/07/19 Page: 1 of 12 - Page ID#: 510




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY
                      NORTHERN DIVISION AT COVINGTON

 NICHOLAS SANDMANN, by and through           Civil Action No. 2:19-CV-31-WOB-CJS
 his parents and natural guardians,
 TED SANDMANN and JULIE SANDMANN,

                               Plaintiff,

 v.

 CABLE NEWS NETWORK, INC.,

                               Defendant.



                   DEFENDANT’S OPPOSITION TO PLAINTIFF’S
                   MOTION FOR LEAVE TO AMEND COMPLAINT


        Charles D. Tobin (pro hac vice)     James E. Burke (pro hac vice)
        Maxwell S. Mishkin (pro hac vice)   Sarah V. Geiger (KBA No. 96173)
        BALLARD SPAHR LLP                   Amanda B. Stubblefield (KBA No. 96213)
        1909 K Street, NW, 12th Floor       KEATING MUETHING & KLEKAMP PLL
        Washington, DC 20006                One East Fourth Street, Suite 1400
        Telephone: (202) 661-2200           Cincinnati, OH 45202
        Fax: (202) 661-2299                 Telephone: (513) 579-6400
        tobinc@ballardspahr.com             Fax: (513) 579-6457
        mishkinm@ballardspahr.com           jburke@kmklaw.com
                                            sgeiger@kmklaw.com
                                            astubblefield@kmklaw.com


                                            Counsel for Defendant Cable News Network, Inc.
Case: 2:19-cv-00031-WOB-CJS Doc #: 41 Filed: 08/07/19 Page: 2 of 12 - Page ID#: 511



                                   PRELIMINARY STATEMENT

           Four days after this Court dismissed a parallel libel lawsuit against WP Company LLC

 d/b/a The Washington Post (the “Post”),1 Plaintiff Nicholas Sandmann filed the instant motion

 for leave to amend his complaint against Cable News Network, Inc. (“CNN”). That timing is no

 coincidence. Indeed, the motion to amend, which asserts that the Court “ignored” Sandmann’s

 arguments in its Opinion and Order in the Post’s favor, reads more like a bid for reconsideration

 in that case than a motion in this one.

           As Sandmann’s counsel clearly recognize, the Court’s reasoning in the Post case also

 requires dismissal of this lawsuit against CNN. Both fail under the U.S. Constitution and

 Kentucky common law. For the same reasons, amendment of the complaint here would be futile.

 The Court should reject Sandmann’s efforts to recast allegations it rejected in his case against the

 Post, and it should deny his motion.

                       BACKGROUND AND SUMMARY OF ARGUMENT

           Just like the Post case, this lawsuit arises from news coverage of an interaction on the

 National Mall between Sandmann and Native American elder Nathan Phillips. As the Post

 successfully argued, CNN argues in its pending motion to dismiss that the challenged statements

 are not actionable because they are (1) not about Sandmann, (2) not provably false statements of

 fact, and (3) not defamatory.2 The parties here fully briefed the arguments before the Court

 rendered its decision in the Post case.

           In attacking that decision and attempting to avoid a similar result here, Sandmann alleges

 that the Court “ignored” his “well pleaded” allegations against the Post and “refused” to consider



 1
     Case No. 1:19-cv-19-WOB-CJS, Doc. 47.
 2
     CNN also argues that any statements of fact in its coverage are substantially true.


                                                    1
Case: 2:19-cv-00031-WOB-CJS Doc #: 41 Filed: 08/07/19 Page: 3 of 12 - Page ID#: 512



 Editor’s Notes the Post published after Sandmann sued the newspaper. For this reason,

 Sandmann alleges, the Court should permit him to amend his complaint against CNN to add

 allegations about the Post’s Editor’s Notes and a similar note to readers published by a

 Sacramento television station.

        But these notes published by third-parties have no bearing on CNN’s motion. Moreover,

 Sandmann’s critique of the Post order ignores what actually transpired in the Post case:

 Sandmann presented lengthy argument about the Editor’s Notes in his opposition to the Post’s

 motion to dismiss and at the July 1, 2019 hearing before this Court. See Post’s Memorandum in

 Support of Motion to Dismiss (Doc. 27-1) at 18; Opposition to Post’s Motion to Dismiss (Doc.

 36) at 1–2, 13, 25; Post’s Reply in Support of Motion to Dismiss (Doc. 37) at 10–11; Transcript

 of Oral Argument at 29 et seq. (July 1, 2019), attached to the declaration of Charles D. Tobin as

 Exhibit A.

        In any event, these publications are not recent developments that Sandmann discovered

 after briefing closed on CNN’s motion to dismiss.3 Neither are the viral videos that Sandmann

 seeks to more explicitly reference in his proposed amended complaint or his alleged, de minimis

 claim of $438 in medical expenses. The only new development in the record is that Sandmann

 just lost his case against the Post with reasoning from the Court that applies equally to his

 lawsuit against CNN.

        None of Sandmann’s belated, proposed amendments will save his lawsuit against CNN

 from the fate of his lawsuit against the Post. Because amendment would be futile, the Court




 3
  Although the Sacramento television station’s note is not dated, it presumably published the note
 on or before March 27, when Plaintiff’s counsel referenced it on Twitter. See
 https://twitter.com/LLinWood/status/1111001908955832321.


                                                  2
Case: 2:19-cv-00031-WOB-CJS Doc #: 41 Filed: 08/07/19 Page: 4 of 12 - Page ID#: 513



 should deny Sandmann’s motion, which serves only to further divert the Court’s and the parties’

 resources and distract from CNN’s fully briefed motion to dismiss.

                                    STANDARD OF REVIEW

        Sandmann may amend his pleading only with CNN’s written consent or the Court’s

 leave. Fed. R. Civ. P. 15(a)(1)–(2). “Although a court ‘should freely give leave [to amend a

 complaint] when justice so requires,’ it is within a district court’s discretion to permit [or deny]

 the amendment.” Degolia v. Kenton Cty., No. 2:17-cv-226, 2019 WL 2019095, 2019 U.S. Dist.

 LEXIS 76926, *18 (E.D. Ky. May 7, 2019) (Bertelsman, J.) (quoting Tucker v. Middleburg-

 Legacy Place, LLC, 539 F.3d 545, 551 (6th Cir. 2008)).

        Denial of leave to amend is appropriate where, as here, there is undue delay, bad faith, or

 dilatory motive by the movant or where amendment would be futile. Id. (denying leave to amend

 where the plaintiff “offered no explanation or justification” for his delay in moving to amend and

 where permitting the amendment would have prejudiced the defendant). “‘Amendment of a

 complaint is futile when the proposed amendment would not permit the complaint to survive a

 motion to dismiss.’” Bleid Sports, LLC v. NCAA, 976 F. Supp. 2d 911, 913 (E.D. Ky. 2013)

 (quoting Miller v. Calhoun Cty., 408 F.3d 803, 817 (6th Cir. 2005)); see also Shapiro v. Fid.

 Invs. Institutional Operations Co., 142 F. Supp. 3d 535, 539–42 (E.D. Ky. 2015) (denying leave

 to amend as futile where amended complaint would still fail to state a claim).

                                            ARGUMENT

        Nothing prevented Sandmann from alleging everything in the proposed amended

 complaint before CNN filed its motion to dismiss, now fully briefed and awaiting decision. And

 nothing he wants to plead now would enable his lawsuit to survive the motion to dismiss.




                                                   3
Case: 2:19-cv-00031-WOB-CJS Doc #: 41 Filed: 08/07/19 Page: 5 of 12 - Page ID#: 514



 Because his belated, proposed amendments are futile, for the reasons discussed below, the Court

 should deny Sandmann’s motion.

     I.       Amending the complaint to include more explicit references to certain video
              content is unnecessary and futile.

          A comparison of Sandmann’s original complaint (Doc. 1) to his proposed amended

 complaint (Doc. 39-1) shows that most of the changes simply (1) use different language to refer

 to certain video content, including the “Taitano Videos,” already before the Court (2) explain

 that Sandmann is relying on archived versions of news reports that no longer contain embedded

 content, or (3) make immaterial wording changes to paragraphs referencing the Taitano Videos.

 See, e.g., the following portions of the proposed amended complaint:

             ¶ 69, which now contains a link to the Taitano Videos;

             ¶ 83, which provides a link to another video showing the Sandmann/Phillips
              confrontation;

             ¶ 163, which references Sandmann’s reliance on archived news reports and changes
              the wording of ¶ 159 in the original complaint (nearly identical wording changes are
              made to similar paragraphs throughout the proposed amended complaint). 4

          Sandmann explains these proposed amendments as an attempt to make “unmistakably

 clear” that CNN embedded video content in certain news reports at issue. See Motion for Leave

 to Amend (Doc. 39) at 2. He further argues that such amendments are necessary because, in

 Sandmann’s view, this Court did not fully appreciate the role of the video content in dismissing

 Sandmann’s case against the Post.




 4
   In addition, the proposed amended complaint appears to contain “new” allegations regarding
 the gist of certain news reports, see, e.g., ¶¶ 156, 171–76, 207–08, and CNN’s “anti-Trump
 agenda,” see ¶ 258, but these additions are nearly identical to allegations Sandmann included in
 his original Complaint and fall squarely within arguments addressed by the parties on CNN’s
 pending motion to dismiss.


                                                  4
Case: 2:19-cv-00031-WOB-CJS Doc #: 41 Filed: 08/07/19 Page: 6 of 12 - Page ID#: 515



          Sandmann’s argument is belied by the Post order, which explicitly references the Taitano

 Videos and the “Banyamyan Video” posted online by a member of the Black Hebrew Israelites.

 Post order (Doc. 47) at 3; see also Tobin Decl. Ex. A at 41 (at Post’s motion to dismiss hearing,

 Court informs Sandmann’s counsel that it watched the Banyamyan video, and Sandmann’s

 counsel responded that both the Taitano Videos and the Banyamyan video show “everything that

 happened” as “plain as day”).

          Regardless, in this case against CNN, amendment of the complaint to more explicitly

 reference certain video content is both unnecessary and futile. The pleadings squarely before the

 Court fully include all relevant video content. Among other locations, see:

         Complaint (Doc. 1) ¶¶ 66–68, which references the Taitano Videos and the derivative
          “2020fight Video.”
         Memorandum in Support of CNN’s Motion to Dismiss (Doc. 31-1) at 3–4, which notes
          in footnotes 1 and 2 that the Banyamyan Video and also the “Sandmann Video,”
          published by Sandmann’s counsel, are incorporated by reference into complaint and
          subject to judicial review. CNN has provided copies of both videos to the Court.
         Id. at 6, which notes in footnote 6 that CNN has provided copies of the challenged
          broadcasts to the Court.
          Moreover, as discussed in CNN’s motion to dismiss briefs, even when the video content

 is juxtaposed against challenged statements about the student group generally, it does not render

 those statements “of and concerning” Sandmann specifically. See id. at 14–16; Reply in support

 of Motion to Dismiss (Doc. 38) at 13–15. Sandmann’s motion for leave to belatedly amend his

 complaint to more explicitly reference video content is therefore futile and should be denied.

    II.      Statements by the Post and KTXL Fox40 are not relevant to any question in this
             case against CNN, and amendment to add such statements also would be futile.

          Plaintiff also wants to add allegations, found at ¶¶ 36–38 of the proposed amended

 complaint and new Exhibits T and U, about statements published by Sacramento, California

 television station KTXL Fox40 and the Post commenting on their own coverage of the



                                                  5
Case: 2:19-cv-00031-WOB-CJS Doc #: 41 Filed: 08/07/19 Page: 7 of 12 - Page ID#: 516



 Sandmann/Phillips incident. Sandmann alleges these statements serve as a “practical

 demonstration that the accusations levied by Defendant CNN are capable of conveying the

 defamatory meanings ascribed to them by Sandmann and that those meanings are capable of

 being proven true or false.” Motion for Leave to Amend (Doc. 39) at 2. Sandmann has raised this

 same argument before—in the Post case, where the Court rejected it, and for good reason.

        Contrary to Sandmann’s characterization, see id., neither of these other news outlets’

 statements constituted an admission of liability or a waiver of the First Amendment and common

 law rights that this Court correctly upheld in the Post decision. Indeed, if instructive of anything

 relevant to CNN’s motion (or the Post case, where Sandmann made this same, futile argument),

 publications like these clearly indicate that whether the students “blocked,” “taunted” or

 otherwise intimidated or disrespected Nathan Phillips, or tried to “instigate a conflict,” is subject

 to differing interpretations and therefore is a matter of opinion. See Post order at 8–10, 15–20;

 see also Compuware Corp. v. Moody’s Inv’rs Servs., Inc., 499 F.3d 520, 529 (6th Cir. 2006)

 (“[A] viable defamation claim exists only where a reasonable factfinder could conclude that the

 challenged statement connotes actual, objectively verifiable facts.” (emphasis added)).

        Moreover, coverage and statements by other news outlets is hardly relevant to whether

 CNN’s journalism is entitled to the same stalwart legal protection as this Court enforced in the

 Post case.5 Interpretation of the challenged statements to determine whether they are opinions


 5
   Courts routinely reject defamation plaintiffs’ efforts to use defendants’ post-publication
 statements to contravene legal protection for the publications sued upon. See, e.g., Virginia
 Citizens Defense League v. Couric, 910 F.3d 780, 783 (4th Cir. 2018) (affirming Rule 12(b)(6)
 dismissal of a defamation claim even though a journalist had issued a public statement
 acknowledging that a film contained a “misleading” segment that “did not accurately represent”
 the response of her interviewees); Wheeler v. Twenty-First Century Fox, 322 F. Supp. 3d 445,
 454 (S.D.N.Y. 2018) (dismissing complaint on substantial truth grounds, even though news
 channel had retracted the report).




                                                   6
Case: 2:19-cv-00031-WOB-CJS Doc #: 41 Filed: 08/07/19 Page: 8 of 12 - Page ID#: 517



 incapable of conveying defamatory meaning, and/or are not of and concerning Sandmann, are

 “purely questions of law” for this Court. See Post order at 4; see also Doe v. Coleman, 436

 S.W.3d 207, 210–11 (Ky. Ct. App. 2014); Restatement (Second) of Torts § 614; Sandmann’s

 Opposition to Motion to Dismiss (Doc. 37) at 21 (acknowledging that whether statement is

 capable of defamatory meaning is question of law for the Court).

           The third-party’s publications simply do not inform the Court’s consideration of this

 lawsuit against CNN. For this reason, amending the complaint to add these allegations would be

 futile as well, and the Court should deny the motion.

    III.      Sandmann’s effort to plead special damages will not save his lawsuit, and,
              regardless, his proposed amendment about his medical expenses is inadequate
              under Kentucky law.

           The only other substantive amendment Sandmann proposes is in ¶ 296 of the proposed

 amended complaint, where Sandmann belatedly alleges that CNN’s news reports caused him to

 incur $438 in medical expenses and that he anticipates sustaining additional “special damages”

 related to medical care in the future. As with Sandmann’s other proposed amendments, the Court

 should likewise reject this proposed amendment as futile, for two reasons.

           First, pleading special damages will not save Sandmann’s lawsuit from dismissal. As

 CNN’s pending motion to dismiss argues, the challenged statements are not actionable because

 they are not about him, they aren’t statements of fact, they aren’t defamatory, and/or they aren’t

 materially false—an allegation of special damages does not change any of this. The Court should

 grant this motion for all the reasons the Court identified in the Post order.

           Second, if any portion of Sandmann’s case were to somehow survive the pending motion,

 he would have to plead and prove special damages to recover for statements that are libelous per

 quod. See Sweeney & Co. v. Brown, 60 S.W.2d 381, 384 (Ky. 1933); Dermody v. Presbyterian




                                                   7
Case: 2:19-cv-00031-WOB-CJS Doc #: 41 Filed: 08/07/19 Page: 9 of 12 - Page ID#: 518



 Church (U.S.A.), 530 S.W.3d 467, 475 (Ky. Ct. App. 2017); Sheliga v. Todd, 2013 WL 869608,

 at *2 (Ky. Ct. App. Mar. 8, 2013).6 However, a $438 doctor’s bill is not an allegation of special

 damage to reputation causing actual economic loss sufficient to sustain a libel per quod claim.

         “Special damages are those beyond mere embarrassment which support actual economic

 loss; general damages relate to humiliation, mental anguish, etc.” Rich v. Ky. Country Day, Inc.,

 793 S.W.2d 832, 838 (Ky. Ct. App. 1990); see also KRS § 411.061(6) (“‘Special damages’ are

 pecuniary damages which the plaintiff alleges and proves that he has suffered in respect to his

 property, business, trade, profession, or occupation (including such amounts of money as the

 plaintiff alleges and proves he has expended as a proximate result of the alleged defamation), and

 no other.”). The economic loss must be tied to injury to reputation—for example, a loss of

 income caused when defamatory statements lead to a plaintiff’s firing or a loss of profits caused

 when defamatory statements cause customers to boycott a business. See ATC Distrib. Grp., Inc.

 v. Whatever It Takes Transmissions & Parts, Inc., 402 F.3d 700, 716 (6th Cir. 2006) (applying

 Kentucky law and stating that “[t]he district court correctly concluded that ATC could not

 recover for defamation per quod, because it presented no evidence of any pecuniary loss as a

 direct and proximate result of the defamation”); Disabled Am. Veterans, Dep't of Ky., Inc. v.

 Crabb, 182 S.W.3d 541, 547 (Ky. Ct. App. 2005) (“To establish an action for slander per quod, a

 plaintiff must affirmatively prove ‘special damages, i.e., actual injury to reputation.’”).

        Monetary expenditures tied to “parasitic” forms of harm, such as the emotional distress

 Sandmann alleges caused him to incur a doctor’s bill, are not sufficient. See Zeran v. Diamond



 6
  Plaintiff has disclaimed any claim of libel by implication, which would require him to plead
 special damages. See Reply in support of Motion to Dismiss (Dkt. 38) at 2; Opposition to
 Motion to Dismiss (Dkt. 37) at 40. Amendment would therefore not be needed to support a
 nonexistent implication claim.


                                                   8
Case: 2:19-cv-00031-WOB-CJS Doc #: 41 Filed: 08/07/19 Page: 10 of 12 - Page ID#: 519



  Broad., Inc., 203 F.3d 714, 718 (10th Cir. 2000) (“Emotional distress is not a form of special

  damages.”); Stern v. Cosby, 645 F. Supp. 2d 258, 288 n.1 (S.D.N.Y. 2009) (“[S]pecial damages

  ‘must flow directly from the injury to reputation caused by the defamation, not from the effects

  of the defamation.’ A doctor's bill for treating mental anguish is not pecuniary loss, and therefore

  does not constitute special damages” (quoting Nunez v. A-T Fin. Info. Inc., 957 F. Supp. 438, 441

  (S.D.N.Y. 1997))); Schlegel v. Ottumwa Courier, 585 N.W.2d 217, 222 (Iowa 1998)

  (“‘[D]efamation is not concerned with the plaintiff’s own humiliation, wrath or sorrow, except as

  an element of “parasitic” damages attached to an independent cause of action.’ In case of

  statements that are . . . libelous per quod, this means a plaintiff must first prove actual damage to

  reputation before the plaintiff can recover for mental anguish or hurt feelings” (quoting Prosser

  & Keeton § 111, at 771).); Little Rock v. Dodrill, 660 S.W.2d 933, 935 (Ark. 1983) (“An action

  for defamation has always required this concept of reputational injury and recovery for mental

  suffering alone has not been allowed.”). 7

            Because the addition of allegations regarding Sandmann’s medical bills are irrelevant to

  the pending motion to dismiss, and because the $438 he alleges he incurred does not constitute

  an adequate allegation of special damages, the proposed amendment is futile and should be

  denied.




  7
    Moreover, even if a doctor’s bill incurred because of alleged mental distress could somehow
  constitute pecuniary damages arising from reputational harm, $438 is so de minimis as to be
  inadequate. See, e.g., Zeran, 203 F.3d at 718 (“Plaintiff's de minimis medical expenses,
  consisting of one visit to his physician and one prescription drug purchase, are insufficient to
  support the cause of action. Under the principle of de minimis non curat lex, the de minimis
  doctrine, the law does not care for, or take notice of, very small or trifling matters.”).




                                                    9
Case: 2:19-cv-00031-WOB-CJS Doc #: 41 Filed: 08/07/19 Page: 11 of 12 - Page ID#: 520



                                        CONCLUSION

         For the foregoing reasons, CNN respectfully requests that the Court deny Sandmann’s

  motion to amend his complaint and instead, proceed to resolve CNN’s pending Motion to

  Dismiss with Prejudice.

                                               Respectfully submitted,

       Charles D. Tobin (pro hac vice)         /s/ James E. Burke
       Maxwell S. Mishkin (pro hac vice)       James E. Burke (pro hac vice)
       BALLARD SPAHR LLP                       Sarah V. Geiger (KBA No. 96173)
       1909 K Street, NW, 12th Floor           Amanda B. Stubblefield (KBA No. 96213)
       Washington, DC 20006                    KEATING MUETHING & KLEKAMP PLL
       Telephone: (202) 661-2200               One East Fourth Street, Suite 1400
       Fax: (202) 661-2299                     Cincinnati, OH 45202
       tobinc@ballardspahr.com                 Telephone: (513) 579-6400
       mishkinm@ballardspahr.com               Fax: (513) 579-6457
                                               jburke@kmklaw.com
                                               sgeiger@kmklaw.com
                                               astubblefield@kmklaw.com

                                               Counsel for Defendant Cable News Network, Inc.




                                               10
Case: 2:19-cv-00031-WOB-CJS Doc #: 41 Filed: 08/07/19 Page: 12 of 12 - Page ID#: 521



                                     CERTIFICATE OF SERVICE

          I hereby certify that on August 7, 2019, I electronically filed the foregoing Opposition to

  Plaintiff’s Motion for Leave to Amend Complaint via the CM/ECF system, which will send

  notice of filing to all parties of record.


                                                        /s/ James E. Burke
                                                        James E. Burke




                                                   11
